Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: for claim 1 the prior art of record does not teach or suggest the invention as claimed, including a linear actuator projecting into a recess in the slider beam such that a mounting connection between the linear actuator and the slider beam is positioned longitudinal forward of an aft end of the slider beam. By contrast, Harm et al. (US 5014933 A) discloses a nacelle assembly for an aircraft propulsion system comprising a fixed inlet segment comprising a pair of tracks; and a translating inlet segment comprising a slider beam laterally between the pair of tracks, the slider beam mated with and slidable longitudinally along the pair of tracks, the translating inlet segment configured to translate longitudinally between a retracted position and an extended position, an aft end of the translating inlet segment abutted against a forward end of the fixed inlet segment when the translating inlet segment is in the retracted position, an airflow inlet into an inlet passage of the nacelle assembly opened longitudinally between the aft end of the translating inlet segment and the forward end of the fixed inlet segment when the translating inlet segment is in the extended position, and a linear actuator mounted to and extending longitudinally between the fixed inlet segment and the slider beam, the linear actuator configured to translate the translating inlet segment between the retracted position and the extended position. However, Harm et al. fails to mention the linear actuator projecting into a recess in the slider beam such that a mounting connection between the linear actuator and the slider beam is positioned longitudinally forward of an aft end of the slider beam. Therefore, it would have not been obvious to incorporate prior which disclose nacelle assemblies for aircrafts, in particular nacelles utilizing actuators for translating inlet segments in the manner as described above.

For claim 9 the prior art of record does not teach or suggest the invention as claimed, including a matting feature of the slider beam arranged within a channel of the first track and the mating feature configured to move longitudinally along the channel. By contrast, Harm et al. (US 5014933 A) discloses a nacelle assembly for an aircraft propulsion system comprising a fixed inlet segment comprising a pair of tracks; and a translating inlet segment comprising a slider beam laterally between the pair of tracks, the slider beam mated with and slidable longitudinally along the pair of tracks, the translating inlet segment configured to translate longitudinally between a retracted position and an extended position, an aft end of the translating inlet segment abutted against a forward end of the fixed inlet segment when the .
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”












Conclusion
Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Arfan Sinaki, whose telephone number is 571-272-7185.  The examiner can normally be reached Monday-Friday from 10:00 am to 6:00 pm EST.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joshua J. Michener can be reached at 571-272-1467. The fax number for the organization to which this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/A.Y.S./
Examiner, Art Unit 3642
	
/Richard R. Green/Primary Examiner, Art Unit 3647